                          Case 21-10474-MFW                 Doc 128      Filed 03/23/21        Page 1 of 4




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                             Chapter 11

         ALAMO DRAFTHOUSE CINEMAS                                           Case No. 21-10474 (MFW)
         HOLDINGS, LLC, et al.,
                                                                            (Jointly Administered)
                                                        1
                                             Debtors.


                        NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED
                       FOR REMOTE HEARING ON MARCH 25, 2021 AT 2:00 P.M. (ET)


                    AS NO MATTERS ARE GOING FORWARD, THIS HEARING HAS BEEN
                           CANCELLED WITH PERMISSION FROM THE COURT


         ADJOURNED/RESOLVED MATTERS

         1.       Debtors’ Motion for Entry of Interim and Final Orders Authorizing the Debtors to: (A) Use
                  Cash Collateral Pending a Final Hearing; (B) Incur Postpetition Debt on an Emergency Basis
                  Pending a Final Hearing; and (C) Grant Adequate Protection to Pre-Petition Secured Parties
                  [D.I. 14, 3/3/21]

                  Response/Objection Deadline:                           March 18, 2020 at 4:00 p.m. (ET) [Extended
                                                                         until March 26, 2021 at 12:00 p.m. (ET) for
                                                                         the Office of the United States Trustee and
                                                                         the Official Committee of Unsecured
                                                                         Creditors]

         1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, are: Alamo Drafthouse Cinemas Holdings, LLC (2205); Alamo Drafthouse Cinemas, LLC (5717);
              Alamo Vineland, LLC (1626); Alamo League Investments GP, LLC (1811); Alamo League Investments, Ltd.
              (7227); Alamo South Lamar GP, LLC (3632); Alamo South Lamar, LP (4563); Alamo Drafthouse Raleigh, LLC
              (5979); Alamo DH Anderson Lane, LLC (3642); Alamo Yonkers, LLC (4971); Alamo Mission, LLC (2284);
              Alamo Ritz, LLC (9465); Alamo Mueller, LLC (1221); Mondo Tees, LLC (6900); Alamo City Foundry, LLC
              (6092); Alamo Mainstreet, LLC (2052); Alamo City Point, LLC (3691); Alamo Liberty, LLC (5755); Alamo
              Satown, LLC (6197); Alamo Marketplace, LLC (7041); Alamo Stone Oak, LLC (8398); Alamo Westlakes, LLC
              (4931); Alamo Park North, LLC (1252); Alamo North SA, LLC (6623); Alamo Avenue B, LLC (8950); Alamo
              Slaughter Lane GP, LLC (6968); Alamo Slaughter Lane, Ltd. (5341); Alamo Cinema Group I GP, LLC (9537);
              Alamo Cinema Group I, LP (9656); Alamo Westminster, LLC (8906); Alamo Staten Island, LLC (7781); Alamo
              Aspen Grove, LLC (7786); Alamo Lakeline, LLC (5294); Alamo Sloans, LLC (9343). The location of the
              Debtors’ service address is: 3908 Avenue B, Austin, Texas 78751.
         2
              Amended items appear in bold and italics.
27882073.3
                            Case 21-10474-MFW              Doc 128   Filed 03/23/21   Page 2 of 4




                  Responses/Objections Received:

                       A.       Objection of the Texas Taxing Authorities [D.I. 69, 3/9/21]

                       B.       Objection of Travis County [D.I. 100, 3/17/21]

                       C.       Objection of Dallas County Utility and Reclamation District [D.I. 118, 3/19/21]

                       D.       Limited Objection of US Foods, Inc. [D.I. 120, 3/19/21]

                       E.       Objection of Local Texas Tax Authorities [D.I. 123, 3/22/21]

                  Related Pleadings:

                       F.       Declaration of Russell Mason in Support of Debtors’ Motion for Entry of
                                Interim and Final Orders Authorizing the Debtors to: (A) Use Cash Collateral
                                Pending a Final Hearing; (B) Incur Postpetition Debt on an Emergency Basis
                                Pending a Final Hearing; and (C) Grant Adequate Protection to Pre-Petition
                                Secured Parties [D.I. 26, 3/4/21] 3

                       G.       Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
                                (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Priming
                                Liens and Providing Superpriority Administrative Expense Status,
                                (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay,
                                (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [D.I. 55,
                                3/4/21]

                       H.       Amended Omnibus Notice of First Day Pleadings and Final Hearing Thereon
                                [D.I. 63, 3/5/21]

                  Status:       This matter is adjourned until April 1, 2021 at 10:30 a.m. (ET).

         2.       Debtors’ Motion for Entry of: (A) an Order (I) Scheduling a Hearing on the Approval of
                  the Sale of All or Substantially All of the Debtors' Assets Free and Clear of All
                  Encumbrances Other Than Assumed Liabilities And Permitted Encumbrances, and the
                  Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (II)
                  Approving Certain Bidding Procedures and Assumption and Assignment Procedures, and
                  the Form and Manner of Notice Thereof, (III) Approving the Debtors' Entry Into the
                  Stalking Horse APA and All of Its Terms, Including Bidding Protections, and (IV)
                  Granting Related Relief; and (B) an Order (I) Approving Asset Purchase Agreement, (II)
                  Authorizing the Sale of All or Substantially All of the Debtors' Assets Free and Clear of
                  All Encumbrances Other Than Assumed Liabilities and Permitted Encumbrances, (III)
                  Authorizing the Assumption and Assignment of Certain Executory Contracts and
                  Unexpired Leases, and (IV) Granting Related Relief [D.I. 36, 3/4/21]
         3
              The location of this declarant is Dallas, Texas.
27882073.3


                                                                 2
                      Case 21-10474-MFW        Doc 128     Filed 03/23/21    Page 3 of 4




              Response/Objection Deadline:                 March 18, 2020 at 4:00 p.m. (ET) [Extended
                                                           until March 26, 2021 at 12:00 p.m. (ET) for
                                                           the Office of the United States Trustee and
                                                           the Official Committee of Unsecured
                                                           Creditors]

              Responses/Objections Received:

                 A.      Informal comments from the Office of the United States Trustee

                 B.      Informal comments from the Texas Comptroller

                 C.      Informal comments from various landlords

                 D.      Objection of the Texas Taxing Authorities [D.I. 70, 3/9/21]

                 E.      Objection of Travis County [D.I. 99, 3/17/21]

                 F.      Objection of Cigna Health and Life Insurance Company and Cigna Dental
                         Health [D.I. 101, 3/17/21]

                 G.      Limited Objection of Mueller Aldrich Street, LLC [D.I. 103, 3/18/21]

                 H.      Limited Objection of SITE Centers Corp. [D.I. 104, 3/18/21]

                 I.      Reservation of Rights of the Alamo Franchisees [D.I. 107, 3/18/21]

                 J.      Limited Objection and Reservation of Rights of Dallas County Utility and
                         Reclamation District [D.I. 119, 3/19/21]

              Related Pleadings:

                 K.      Notice of Possible Assumption and Assignment and Cure Amounts With
                         Respect to Executory Contracts and Unexpired Leases of the Debtors [D.I. 102,
                         3/17/21]

              Status:    This matter is adjourned until April 1, 2021 at 10:30 a.m. (ET).

         UNCONTESTED MATTER – CERTIFICATION FILED

         3.   Debtors’ Omnibus Motion for Order, Pursuant to Sections 105(a), 365(a), and 554 of the
              Bankruptcy Code and Bankruptcy Rule 6004, Authorizing (A) Rejection of Certain (1)
              Leases of Non-Residential Real Property and (2) Executory Contracts Effective as of the
              Petition Date and (B) Abandonment of any Remaining Property Located at Locations
              Covered By Real Property Leases [Docket No. 19, 3/3/21]

27882073.3


                                                      3
                          Case 21-10474-MFW        Doc 128    Filed 03/23/21   Page 4 of 4




                  Response/Objection Deadline:                March 18, 2020 at 4:00 p.m. (ET)

                  Responses/Objections Received:              None

                  Related Pleadings:

                     A.      Notice of Motion [D.I. 50, 3/4/21]

                     B.      Certificate of No Objection [D.I. 121, 3/19/21]

                     C.      Order, Pursuant to Sections 105(a), 365(a), and 554 of the Bankruptcy Code
                             and Bankruptcy Rule 6004, Authorizing (I) Rejection of Certain Leases of
                             Non-Residential Real Property and (II) Abandonment of Any Personal
                             Property Located at Locations Covered by Real Property Leases [D.I. 127,
                             3/23/21]

                  Status:    An order has been entered.

             Dated: March 23, 2021               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                 /s/ Jared W. Kochenash
                                                 M. Blake Cleary (No. 3614) (mbcleary@ycst.com)
                                                 Matthew B. Lunn (No. 4119) (mlunn@ycst.com)
                                                 Kenneth J. Enos (No. 4544) (kenos@ycst.com)
                                                 Betsy L. Feldman (No. 6410) (bfeldman@ycst.com)
                                                 Jared W. Kochenash (No. 6557) (jkochenash@ycst.com)
                                                 1000 N. King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Proposed Counsel to the Debtors and
                                                 Debtors in Possession




27882073.3


                                                          4
